USDC IN/ND case 1:20-cv-00229-HAB-SLC document 1 filed 06/16/20 page 1 of 5


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION

JACQUELINE GOUDEAU,                           )
                                              )
             Plaintiff,                       )
                                              )
     v.                                       ) CASE NO.:
                                              )
NISHIKAWA COOPER LLC,                         )
                                              )
             Defendant.                       )

                                        COMPLAINT

     Plaintiff alleges against Defendant that:

     1. The Plaintiff is Jacqueline Goudeau, a female qualified employee of the Defendant at

          all times material to this Complaint. Plaintiff contends that she was sexually

          harassed and discriminated against on the basis of her sex (female); discriminated

          against on the basis of her race/color (African-American/Black); subjected to a hostile

          work environment on the basis of her race/color; and subjected to retaliation for

          complaining of discrimination and sexual harassment, all in violation of her federally

          protected rights pursuant to Title VII of the Civil Rights Act of 1964, 2000e et seq.

          (“Title VII”), and 42 U.S.C. § 1981.

     2. The Defendant is Nishikawa Cooper LLC, a company doing business at 2785

          Persistence Drive, Fort Wayne, IN 46808. Defendant is an “employer” for the

          purposes of Title VII and § 1981.

     3. Plaintiff filed her Charge of Discrimination with the Equal Employment Opportunity

          Commission (“EEOC”) on August 12, 2019, a copy of which is attached hereto,


                                               −1−
USDC IN/ND case 1:20-cv-00229-HAB-SLC document 1 filed 06/16/20 page 2 of 5


        incorporated herein, and made a part hereof as “Ex. A.” The EEOC issued its Notice

        of Right to Sue on March 18, 2020, a copy of which is attached hereto and made a

        part hereof as “Ex. B.” All jurisdictional prerequisites have been met, and all

        administrative remedies have been exhausted for the filing of this lawsuit.

     4. Plaintiff worked for Defendant from on or about January 9, 2019, until her wrongful

        termination on or about June 6, 2019. At the time of separation from employment

        Plaintiff’s job title was “molder.”

     5. In January 2019, shortly after Plaintiff began working for Defendant, Plaintiff began

        experiencing sexual harassment by her training manager “Gabriel.” Gabriel made

        comments about her physical appearance, touched her arm suggestively, told her he

        was “having dreams” about her while winking at her, and told her he wanted to buy

        her a gift for Valentine’s Day. Another coworker, “Abdul,” also made sexual

        comments to Plaintiff such as “If you’re cold, I can warm you up.” These comments

        and physical touching made Plaintiff uncomfortable and were not welcomed or

        wanted.

     6. In mid-March, after Plaintiff could take no more, she reported the behaviors of her

        managers to “Amy” in human resources, but when Plaintiff went to report the

        managers, she could not recall their names. Amy then took Plaintiff out on the floor

        and asked Plaintiff to “point to them” in a manner where everyone, including the

        perpetrators, could see her pointing them out. Fearful of her coworkers retaliating

        against her, she refused to point to anyone. Amy then stated to Plaintiff that if she

        would not point to someone, then Amy would just consider it “shop talk” and close


                                              −2−
USDC IN/ND case 1:20-cv-00229-HAB-SLC document 1 filed 06/16/20 page 3 of 5


        the file on her complaint. Further, Amy instructed Plaintiff to “be careful what she

        said” to not repeat “what prompted the men,” and then asked Plaintiff what she

        wanted Amy to do about it. Plaintiff simply replied, “make it stop.”

     7. Thereafter, Plaintiff reported the behaviors of the men (and this time reported their

        names as well) to Coordinator “Sherry,” who replied that it was just “shop talk” and

        indicated to Plaintiff that she should just accept that it would continue, as it was

        normal in the workplace for the men to be sexually suggestive.

     8. Also, in late February-early March, Plaintiff began experiencing hostility from a

        Caucasian coworker, “Angel.” Angel was frequently verbally abusive and hostile

        towards Plaintiff, and Plaintiff complained to her supervisors repeatedly about

        Angel’s behaviors. Coworkers informed Plaintiff the Angel did not work well with

        African-American/Black employees and had in fact sabotaged another African-

        American coworker to the point that the coworker had lost her job. Angel had also

        treated that employee with repeated, severe, and pervasive hostility, but Defendant

        did not take appropriate action to prevent the mistreatment from occurring.

     9. Angel created a hostile work environment for Plaintiff, and Defendant did nothing to

        intervene. In fact, on one occasion, Angel had accused Plaintiff of failing to clean

        her work station (which was untrue), and waived a sharp glue pick threateningly in

        Plaintiff face as if she intended to stab her. Plaintiff was then called into a meeting

        and suspended for one day (just as Angel was) despite the fact that Angel had been

        the aggressor and Plaintiff had done nothing wrong. It is alleged that similarly

        situated male and/or Caucasian coworkers who were victims of aggression by


                                             −3−
USDC IN/ND case 1:20-cv-00229-HAB-SLC document 1 filed 06/16/20 page 4 of 5


        coworkers were not subjected to disciplinary actions as Plaintiff was. The next day,

        Plaintiff was placed back to work in the vicinity of Angel and told to “try to avoid

        her.”

     10. Finally, on June 5, 2019 Plaintiff became ill at work, having difficulty breathing, and

        asked if she could go home. She was given permission to leave early by her

        coordinator so she could tend to her illness. On her way out of work she began to

        vomit.

     11. On June 6, 2019 Plaintiff was notified that she was terminated for leaving work early

        the day before when she became ill. However, Defendant has a progressive

        disciplinary attendance policy that it did not adhere to when terminating Plaintiff.

        Plaintiff had not reached the necessary points to be terminated.

     12. Plaintiff contends that the proffered reason for her termination was false and

        pretextual, and that in reality she was terminated on the basis of her sex and/or race,

        and/or for complaining of discrimination and sexual harassment in violation of her

        rights pursuant to Title VII and § 1981.

     13. The Defendant’s discriminatory/retaliatory conduct was the direct and proximate

        cause of Plaintiff suffering the loss of her job and job-related benefits, such as

        income, and subjected her to inconvenience, emotional distress, humiliation, and

        other damages and injuries. Complaint is entitled to seek compensatory damages.

     14. Furthermore, Defendant’s discriminatory and retaliatory conduct was intentional,

        knowing, willful, wanton, and in reckless disregard of Plaintiff’s federally protected

        rights under Title VII and § 1981, warranting an imposition of punitive damages.


                                             −4−
USDC IN/ND case 1:20-cv-00229-HAB-SLC document 1 filed 06/16/20 page 5 of 5


        WHEREFORE, Plaintiff prays for judgment against the Defendant for compensatory

damages, punitive damages, reasonable attorney’s fees and costs, and for all other just and proper

relief in the premises.

                                       JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action.


                                                     Respectfully submitted,

                                                     CHRISTOPHER C. MYERS & ASSOCIATES



                                                     /s/Jennifer L. Hitchcock
                                                     Jennifer L. Hitchcock, #34635-02
                                                     809 South Calhoun Street, Suite 400
                                                     Fort Wayne, IN 46802
                                                     Telephone:      (260) 424-0600
                                                     Facsimile:      (260) 424-0712
                                                     E-mail:         jhitchcock@myers-law.com
                                                     Counsel for Plaintiff




                                               −5−
